Case 1:18-cv-05500-KAM-ST Document 38 Filed 05/20/20 Page 1 of 2 PageID #: 564




                                              May 20, 2020

By ECF
Honorable Steven L. Tiscione, Magistrate Judge
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Taylor v. City of New York, et al.
               No. 18-cv-5500 (KAM)(ST)

Dear Judge Tiscione:

       I write on behalf of all parties to respectfully request an extension of the present discovery
schedule in the above-captioned matter. This is the third such request.

        This is a § 1983 action in which Plaintiff Rhian Taylor alleges he was wrongfully
prosecuted and convicted for a shooting murder he did not commit, due to Brady violations and
other misconduct by a New York City police detective and Queens prosecutors pursuant to the
policies, customs or practices of the Queens D.A.’s Office, a New York City agency.

        The parties seek an extension due to the significant amount of discovery that remains to be
completed. A number of records concerning Plaintiff’s underlying prosecution were submitted to
your Honor on December 18, 2019, for in camera review, which is ongoing. The parties also
anticipate several discovery issues will require court intervention, but have agreed to wait on
writing to the court until Judge Matsumoto has decided Plaintiff’s motion to amend his complaint
(see ECF No. 36, Pl.’s Mot. for Pre-Motion Conference), because Defendants believe Judge
Matsumoto’s decision will affect their discovery obligations. An additional complication is the
difficulty Defendants report, during the coronavirus stay-at-home order, of being able to access all
the records they must review before deciding on a response to outstanding document discovery
requests.

        The parties also still need to complete numerous depositions of present and former public
officials, and of Plaintiff and other civilian witnesses. Most of these depositions cannot be taken
either because of the outstanding document discovery requests or because of the stay-at-home and
social distancing rules which make such depositions difficult to prepare for and conduct. As the
Case 1:18-cv-05500-KAM-ST Document 38 Filed 05/20/20 Page 2 of 2 PageID #: 565




Hon. Steven Tiscione
May 20, 2020
Page 2

health and work situation develops, the parties will communicate in a good faith effort to conduct
these depositions when reasonably feasible.

        For the reasons above, the parties jointly suggest the following revised schedule in order
to finish necessary discovery:


       Deadline for fact discovery:                    September 30, 2020 (currently May 29)

       Deadline for Plaintiff’s expert reports:        November 16, 2020 (currently July 31)

       Deadline for Defendants’ expert reports:        December 31, 2020 (currently August 31)

       Deadline for expert depositions:                February 1, 2021 (currently September 30)

       Deadline for all discovery:                     February 1, 2021 (currently October 1)

       Deadline to take first step in
       dispositive motion practice:                    March 1, 2021 (currently November 1)



       We respectfully request that this extension be granted without prejudice as to a further
extension if necessary, in light of the current public health crisis and the constraints on both parties
in conducting document discovery and depositions due to the stay-at-home orders in effect.

       Thank you very much for your Honor’s consideration.


                                               Respectfully submitted,

                                                       /s/

                                               Haran Tae
                                               Attorney for Plaintiff

cc:    Philip DePaul, Esq. (by ECF)
       Joshua Weiner, Esq. (by ECF)
       Attorneys for Defendants
